           Case 2:18-cv-01599-APG-VCF Document 129 Filed 06/14/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      ELIZABETH CANNON, an Individual,
4
                           Plaintiff,
5                                                        218-cv-01599-APG-VCF
      vs.                                                ORDER
6     ANDERSON BUSINESS ADVISORS LLC, a
      Nevada Corporation,
7
                            Defendant.
8
            Before the Court is the Stipulation and Proposed Order to Extend Date to file Pretrial Order (ECF
9
     No. 128).
10
            Accordingly,
11
            IT IS HEREB ORDERED that the Joint Pretrial Order is due by October 12, 2021 or 14 days after
12
     the parties’ upcoming private mediation, whichever date comes first. The parties may file a request for
13
     an extension, if needed.
14
            DATED this 14th day of June, 2021.
15
                                                                _________________________
16                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
